Case: 17-15383   Date Filed: 03/26/2019   Page: 1 of 6


                                                       [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-15383
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:16-cr-20530-JEM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

RONEY WENDELL OLIVER, JR.,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (March 26, 2019)



Before JILL PRYOR, ROSENBAUM, and EDMONDSON, Circuit Judges.
                Case: 17-15383     Date Filed: 03/26/2019    Page: 2 of 6


PER CURIAM:



        Roney Oliver, Jr., a federal prisoner, appeals the district court’s orders (1)

dismissing Oliver’s motion to correct, amend, or vacate a forfeiture order and (2)

granting the government’s motion for a preliminary order of forfeiture of substitute

property. No reversible error has been shown; we affirm in part and dismiss in

part.

        In 2016, a federal grand jury returned a two-count indictment -- charging

Oliver with drug trafficking offenses -- in violation of 21 U.S.C. §§ 841 and 846.

The indictment also included a forfeiture allegation.

        Pursuant to a written plea agreement, Oliver pleaded guilty to Count 1 of the

indictment in exchange for the government’s dismissal of Count 2. Oliver also

agreed to forfeit property constituting, or derived from, proceeds obtained as a

result of Oliver’s offense and property used or intended to be used to commit that

offense.

        Oliver and the government then moved jointly for a preliminary order of

forfeiture. Pursuant to the parties’ proposed Consent Order of Forfeiture, Oliver

agreed to the entry of a forfeiture money judgment of $1,000,000. Oliver also

agreed that, if he failed to satisfy in full the forfeiture money judgment within six


                                            2
              Case: 17-15383       Date Filed: 03/26/2019   Page: 3 of 6


months of sentencing, the government could seek forfeiture of substitute property -

- including Oliver’s residence in Miami, Florida.

      In March 2017, the district court sentenced Oliver to 72 months’

imprisonment followed by 5 years’ supervised release. The district court also

signed the proposed Consent Order of Forfeiture.

      About six months later -- in September 2017 -- Oliver filed a “Motion to

Correct, Amend, or Vacate Forfeiture Order and for Return of Excess Forfeiture.”

Oliver argued that the district court lacked authority to enter a forfeiture money

judgment against him. Oliver also contended that the forfeiture judgment was

unenforceable against conditional substitute assets, including his Miami home.

      The government responded that Oliver’s motion was an unauthorized and

untimely collateral attack on his sentence. As a result, the government argued that

the district court lacked authority to adjudicate the motion or to make a substantive

alteration to Oliver’s sentence.

      The district court agreed with the government’s jurisdictional arguments

and, thus, dismissed Oliver’s motion for lack of jurisdiction. In the alternative, the

district court also determined that the forfeiture amount was calculated properly

and, thus, denied Oliver’s motion.




                                           3
              Case: 17-15383     Date Filed: 03/26/2019    Page: 4 of 6


      Meanwhile -- because Oliver had failed to satisfy timely his forfeiture

judgment -- the government sought to forfeit on substitute property. The district

court granted the motion and issued a Preliminary Order of Forfeiture of Oliver’s

Miami home.



                                          I.



      On appeal, Oliver argues that the district court should have granted his

Motion to Correct, Amend, or Vacate because the forfeiture money judgment

imposed against him was not authorized by statute and, thus, violated the

separation of powers doctrine.

      We have said that “[w]hen an appellant fails to challenge properly on appeal

one of the grounds on which the district court based its judgment, he is deemed to

have abandoned any challenge of that ground, and it follows that the judgment is

due to be affirmed.” United States v. King, 751 F.3d 1268, 1277 (11th Cir. 2014).

      In his appellate brief, Oliver raises no substantive challenge to the district

court’s leading determination: that the Court lacked jurisdiction over Oliver’s

Motion to Correct, Amend, or Vacate. Oliver challenges, instead, only the district

court’s alternative ruling in which the court denied Oliver’s motion on the merits.

                                          4
               Case: 17-15383     Date Filed: 03/26/2019    Page: 5 of 6


Because Oliver has failed to challenge the district court’s jurisdictional ruling in

his appellate brief, he has abandoned that issue. Accordingly, we affirm the

district court’s dismissal -- for lack of jurisdiction -- of Oliver’s Motion to Correct,

Amend, or Vacate the Forfeiture Order.



                                           II.



      Oliver also challenges the district court’s Preliminary Order of Forfeiture of

substitute property as a violation of third-party due process rights. We dismiss as

moot this portion of Oliver’s appeal.

      “Whether a case is moot is a question of law that we review de novo.”

United States v. Al-Arian, 514 F.3d 1184, 1189 (11th Cir. 2008). “The

fundamental question with respect to mootness is whether events have occurred

subsequent to the filing of an appeal that deprive the court of the ability to give the

appellant meaningful relief.” Id. (quotations and alterations omitted).

      Here, the record demonstrates that -- after Oliver filed his notice of appeal --

Oliver’s wife satisfied in full the outstanding money judgment against Oliver. As a

result, the government released its interest in Oliver’s Miami house. Because the

government no longer seeks forfeiture of the Miami house -- or, for that matter,

                                           5
               Case: 17-15383     Date Filed: 03/26/2019   Page: 6 of 6


any additional forfeiture from Oliver -- we can grant Oliver no meaningful relief

on appeal. We, thus, dismiss as moot Oliver’s challenge to the district court’s

order of forfeiture of substitute property.

      AFFIRMED IN PART; DISMISSED IN PART.




                                              6